EXAMINER’S COMMENT
Specification
Changes to the specification filed on 8/25/201 are accepted.

Drawings
Changes to the drawings filed on 8/25/201 are accepted.

Reasons for Allowance
The primary reason for allowance of the claims is the inclusion of affidavit filed on 8/25/2021 showing unexpected results. The prior arts Schumacher, Ghostsquatter1, and Orvar applied in the previous Office Action filed on 05/28/2021 discloses a U-Bend PVC pipe but does not show or suggest the dimensions of a U-Bend PVC pipe to obtain a squeeze force as disclosed in the affidavit. Such a modification to include the calculations and results in the affidavit filed on 8/25/2021 would require hindsight reasoning and reconstruction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679